       Case 1:21-cv-02761-VEC Document 7 Filed 04/13/21 Page 1 of SDNY
                                                           USDC   2
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
UNITED STATES DISTRICT COURT                               DATE FILED: 4/13/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 1042 II REALTY, INC,                                           :
                                                                :
                                              Plaintiff,        :
                            -against-                           :
                                                                :   21-CV-2761 (VEC)
 OCWEN LOAN SERVICING, LLC,                                     :
                                                                :       ORDER
                                              Defendant. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 31, 2021, Defendant filed a notice of removal in this matter, Dkt.

1;

        WHEREAS on April 7, 2021, Defendant filed a Motion to Dismiss, Dkt. 5; and

        WHEREAS Plaintiff has yet to appear in this action;

        IT IS HEREBY ORDERED that Plaintiff’s response in opposition to the Motion to

Dismiss is due no later than Friday, April 30, 2021. Plaintiff is reminded that it may file an

Amended Complaint in lieu of filing a response. See Rule 4(E)(i) of the undersigned’s

Individual Practices in Civil Cases. If Plaintiff responds in opposition to the Motion,

Defendant’s reply in support of the Motion is due no later than Friday, May 7, 2021.

        IT IS FURTHER ORDERED that by no later than Friday, April 16, 2021, Defendant

must serve this Order on Plaintiff. Defendant must file proof of service on the docket by no later

than Monday, April 19, 2021.

        IT IS FURTHER ORDERED that Plaintiff’s counsel must file a notice of appearance by

no later than Friday, April 23, 2021.
        Case 1:21-cv-02761-VEC Document 7 Filed 04/13/21 Page 2 of 2




SO ORDERED.
                                            ________________________
Date: April 13, 2021                           VALERIE CAPRONI
      New York, New York                     United States District Judge




                                      2
